PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DoorDash, Inc.
Application No. 16/055,131
Filed: 5 Aug 2018
For: AUTOMATIC FLOOR-LEVEL RETAIL OPERATION DECISIONS USING VIDEO ANALYTICS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 30, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to pay the issue fee on or before December 7, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed September 7, 2021 and for failure to timely reply to the Notice of Allowability mailed concurrently.  Accordingly, the date of abandonment of this application is December 8, 2021.  A Notice of Abandonment was mailed on December 23, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item (1).

As to item (1), the Office acknowledges the amendment of the specification filed March 30, 2022, however, 37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114 or CPA for design applications along with the required fees.  

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If needed, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        




cc:	Chloe J. Hong
	Polsinelli, LLP
	2049 Century Park East
	Suite 2900
	Los Angeles, CA  90067



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)